DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-20 are currently pending and have been examined.

Claim Interpretation
Examiner notes that claims 6-9 can be interpreted in multiple ways:
Claims 6 and 7 could be interpreted as claiming the parking lot management program and claims 8 and 9 could be interpreted as claiming the non-transitory computer readable medium storing the parking lot management program.
Claims 6 and 7 could be interpreted as claiming the non-transitory computer readable medium storing the parking lot management program and claims 8 and 9 could also interpreted as claiming the non-transitory computer readable medium storing the parking lot management program. Therefore, claims 8 and 9 would also be of improper dependent form for failing to further limit the subject matter of the claim upon which it depends and would need to be rejected under 112(d).
Examiner is interpreting claims 6-9 as described above in (a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 are indefinite for failing to distinctly identify the scope of the claim and, therefore, failing to distinctly claim the subject matter. Specifically, claim 6 and claim 7 are directed toward the “parking lot program product” and the instructions of the program product being executed by “a processor included in an information processing device”. However, the claims further claim structural elements regarding a vehicle communication device and a parking lot communication device simply communicating with the information processing device, therefore, the scope of the claim is unclear.
Additionally, claims 6 and 7 appear directed to “software per se”, but also include structural limitations of devices, therefore, the claims fail to distinctly claim the subject matter.
Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter and, therefore, is directed to non-statutory subject matter.
Claims 6 and 7 are directed to a parking lot management program product. The broadest reasonable interpretation of this computer product includes products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") (See MPEP 2106.03). Therefore, it is assumed by the Examiner that the current claims are claiming “software per se” To correct this issue, Examiner suggests that Applicant amend the claims in such a way as to exclude “software per se” (e.g., by amending the claim to state “a non-transitory computer-readable medium storing a parking lot management program product, wherein the program product comprises…”).
Since these claims could be amended to fall within a statutory category, additional 101 analysis on claims 6-9 is given below as if the claims were directed to non-transitory computer readable medium.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 2, 3, 4, 6-10, 14, and 20 recite(s) a system and series of steps for charging a user for parking lot use based on receiving and analyzing data, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receiving first parking space identification information’; ‘transmitting vehicle identification information used for identifying the vehicle’; ‘storing the first parking space identification information and the vehicle identification information’; ‘storing user identification information acquired in response to a user inputting a request to use the parking lot’; ‘storing the first parking space identification information’; ‘calculating parking fee according to the payment information’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a vehicle communication device equipped to a vehicle’; ‘an information processing device positioned outside of the vehicle’; ‘a first communication unit’; ‘a parking lot communication device’; ‘a second communication unit’; ‘a first storage’; ‘a second storage’; ‘a third storage’; ‘a parking lot management server’; ‘a calculator’; ‘a parking lot management program product stored in a non-transitory computer readable medium’; ‘a non-transitory computer readable medium’; ‘a processor’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, a database, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 5, 11-13, and 15-19 further recite(s) the system and series of steps for charging a user for parking lot use based on receiving and analyzing data, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data via wireless communication. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnuvajhala (U.S. Pre-Grant Pub. No. 20140350855), in view of Baker (U.S. Pre-Grant Pub. No. 20170200365).
In regards to claim 1, Vishnuvajhala teaches:
A parking lot management system (Vishnuvajhala: ¶25-29) comprising: a vehicle communication device equipped to a vehicle (Vishnuvajhala: ¶33-35 disclose an access device that may be equipped to the vehicle for communicating with the parking system); and
an information processing device positioned outside of the vehicle (Vishnuvajhala: ¶39-44 disclose a plurality of server devices), wherein the vehicle communication device includes:
a first communication unit receiving first parking space identification information from a parking lot communication device (Vishnuvajhala: ¶52-53 & ¶94 disclose the vehicle device comprising transmitter/receiver configured to receive parking space ID information from the parking space device), the parking lot communication device being installed to each parking space in a parking lot (Vishnuvajhala: ¶42-44, ¶47-53 disclose a plurality of parking space devices located at each parking space); and
a second communication unit transmitting, to the information processing device, the first parking space identification information that is received and the vehicle identification information (Vishnuvajhala: ¶94-96 disclose the vehicle device transmitting parking space information and vehicle information to the parking servers), and
the information processing device includes:
a first storage storing the first parking space identification information and the vehicle identification information which are transmitted from the vehicle communication device (Vishnuvajhala: ¶94-96, ¶132, ¶136 disclose servers storing the received parking space information and vehicle information);
a second storage storing user identification information acquired in response to a user inputting a request to use the parking lot, payment information which is correlated to the user identification information, and second parking space identification information of a parking space which is allowed to the user for vehicle parking (Vishnuvajhala: ¶25, ¶32, ¶64-66, ¶74-78, ¶101-103, ¶112 discloses receiving a reservation request and processing payment using electronic payment);
a third storage storing the first parking space identification information transmitted from a parking lot management server that communicates with the parking lot communication device (Vishnuvajhala: ¶36-44 disclose that the parking servers may communicate and store parking space information); and
a calculator calculating parking fee according to the payment information in response to the parking space specified by the first parking space identification information being identical to the parking space specified by the second parking space identification information (Vishnuvajhala: ¶8, ¶25, ¶73, ¶97-99, ¶101-102, ¶111 disclose determining a parking fee for a parking space after determining that the parking space the user is parked in matched the reserved parking space for the user).

Although Vishnuvajhala teaches transmitting parking space information and vehicle information, the reference does not explicitly state that the vehicle device may transmit vehicle information to the parking space device.
However, Baker teaches wherein the vehicle communication device includes: a first communication unit transmitting vehicle identification information used for identifying the vehicle to the parking lot communication device (Baker: ¶24-25, ¶29-35, ¶40-41 disclose that the parking lot communication devices are equipped with transceivers to receive vehicle information from vehicle communication devices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle information transmission, as taught by Baker, into the system and method of Vishnuvajhala. One of ordinary skill in the art would have been motivated to make this modification in order to “notify the parking lot operator or venue that the user matching the user identity information has arrived” (Baker: ¶40).

In regards to claim 2, Baker teaches:
A parking lot management system comprising: a parking lot communication device installed to each parking space of a parking lot (Baker: ¶22, ¶24, ¶30-35, & Fig. 4a disclose a parking lot management system comprising vehicle detection devices installed at each parking space comprising a processor, receivers, and transceivers); and
an information processing device positioned outside of the parking lot communication device (Baker: ¶22, ¶24, ¶30-35 disclose that the parking lot management system further comprises a hub computing device and a server), wherein the parking lot communication device includes:
a first communication unit receiving, from a vehicle communication device equipped to a vehicle, vehicle identification information used for identifying the vehicle (Baker: ¶24-25, ¶29, ¶32, ¶40 discloses that the parking lot communication devices are equipped with transceivers to receive vehicle information from vehicle communication devices), 
a second communication unit transmitting the vehicle identification information that is received and the first parking space identification information to the information processing device (Baker: ¶24, ¶30-35, ¶41 discloses transmitting vehicle data and parking space data to the hub computing device and/or server).

Although Baker teaches transmitting vehicle data and parking space data to the hub computing device and/or server, the reference does not explicitly state that the parking space device may transmit parking space information to the vehicle device.
However, Vishnuvajhala teaches the first communication unit transmitting, to the vehicle communication device, first parking space identification information used for identifying a parking space to which the parking lot communication device is installed (Vishnuvajhala: ¶52-53 & ¶94 disclose the vehicle device comprising transmitter/receiver configured to receive parking space ID information from the parking space device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking space information transmission, as taught by Vishnuvajhala, into the system and method of Baker. One of ordinary skill in the art would have been motivated to make this modification in order to “provide an indication that the user's vehicle is currently parked in the parking space” (Vishnuvajhala: ¶94).

Additionally, although Baker teaches a plurality of server devices to manage the parking system, the reference does not explicitly state storing the parking space and vehicle information and calculating the parking fee.
However, Vishnuvajhala further teaches:
the information processing device includes:
a first storage storing the vehicle identification information and the first parking space identification information which are transmitted from the parking lot communication device (Vishnuvajhala: ¶94-96, ¶132, ¶136 disclose servers storing the received parking space information and vehicle information);
a second storage storing user identification information acquired in response to a user inputting a request to use the parking lot, payment information which is correlated to the user identification information, and second parking space identification information of a parking space which is allowed to the user for vehicle parking (Vishnuvajhala: ¶25, ¶32, ¶64-66, ¶74-78, ¶101-103, ¶112 discloses receiving a reservation request and processing payment using electronic payment); and
a calculator calculating parking fee according to the payment information in response to the parking space specified by the first parking space identification information being identical to the parking space specified by the second parking space identification information (Vishnuvajhala: ¶8, ¶25, ¶73, ¶97-99, ¶101-102, ¶111 disclose determining a parking fee for a parking space after determining that the parking space the user is parked in matched the reserved parking space for the user).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking servers and parking fee calculations, as taught by Vishnuvajhala, into the system and method of Baker and Vishnuvajhala. One of ordinary skill in the art would have been motivated to make this modification in order to “determine that the user's vehicle is parked in the reserved parking space where the user has reserved parking space” (Vishnuvajhala: ¶97).

In regards to claim 3, Baker teaches:
An information processing device which communicates with a parking lot communication device installed to each parking space of a parking lot (Baker: ¶22, ¶24, ¶30-35, & Fig. 4a disclose a parking lot management system comprising a hub computing device and a server configured to communicate with vehicle detection devices installed at each parking space comprising a processor, receivers, and transceivers), wherein the parking lot communication device includes:
a first communication unit receiving, from a vehicle communication device equipped to a vehicle, vehicle identification information used for identifying the vehicle (Baker: ¶24-25, ¶29, ¶32, ¶40 discloses that the parking lot communication devices are equipped with transceivers to receive vehicle information from vehicle communication devices), and
a second communication unit transmitting the vehicle identification information that is received and the first parking space identification information to the information processing device positioned outside of the parking lot communication device (Baker: ¶24, ¶30-35, ¶41 discloses transmitting vehicle data and parking space data to the hub computing device and/or server).

Although Baker teaches transmitting vehicle data and parking space data to the hub computing device and/or server, the reference does not explicitly state that the parking space device may transmit parking space information to the vehicle device.
However, Vishnuvajhala teaches the first communication unit transmitting, to the vehicle communication device, first parking space identification information used for identifying a parking space to which the parking lot communication device is installed (Vishnuvajhala: ¶52-53 & ¶94 disclose the vehicle device comprising transmitter/receiver configured to receive parking space ID information from the parking space device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking space information transmission, as taught by Vishnuvajhala, into the system and method of Baker. One of ordinary skill in the art would have been motivated to make this modification in order to “provide an indication that the user's vehicle is currently parked in the parking space” (Vishnuvajhala: ¶94).

Additionally, although Baker teaches a plurality of server devices to manage the parking system, the reference does not explicitly state storing the parking space and vehicle information and calculating the parking fee.
However, Vishnuvajhala further teaches:
the information processing device comprising:
a first storage storing the vehicle identification information and the first parking space identification information which are transmitted from the parking lot communication device (Vishnuvajhala: ¶94-96, ¶132, ¶136 disclose servers storing the received parking space information and vehicle information);
a second storage storing user identification information acquired in response to a user inputting a request to use the parking lot, payment information which is correlated to the user identification information, and second parking space identification information of a parking space which is allowed to the user for vehicle parking (Vishnuvajhala: ¶25, ¶32, ¶64-66, ¶74-78, ¶101-103, ¶112 discloses receiving a reservation request and processing payment using electronic payment); and
a calculator calculating parking fee according to the payment information in response to the parking space specified by the first parking space identification information being identical to the parking space specified by the second parking space identification information (Vishnuvajhala: ¶8, ¶25, ¶73, ¶97-99, ¶101-102, ¶111 disclose determining a parking fee for a parking space after determining that the parking space the user is parked in matched the reserved parking space for the user).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking servers and parking fee calculations, as taught by Vishnuvajhala, into the system and method of Baker and Vishnuvajhala. One of ordinary skill in the art would have been motivated to make this modification in order to “determine that the user's vehicle is parked in the reserved parking space where the user has reserved parking space” (Vishnuvajhala: ¶97).

In regards to claim 4, Vishnuvajhala teaches:
An information processing device which communicates with a parking lot communication device installed to each parking space of a parking lot (Vishnuvajhala: ¶33-35, ¶39-44, ¶47-53 & ¶94 disclose a plurality of server devices configured to communicate with an access device that may be equipped to the vehicle and a plurality of parking space devices located at the parking spaces), wherein the parking lot communication device includes:
a first communication unit transmitting, to the vehicle communication device, first parking space identification information used for identifying a parking space to which the parking lot communication device is installed (Vishnuvajhala: ¶52-53 & ¶94 disclose the vehicle device comprising transmitter/receiver configured to receive parking space ID information from the parking space device); and
a second communication unit transmitting the vehicle identification information that is received and the first parking space identification information to the information processing device positioned outside of the parking lot communication device (Vishnuvajhala: ¶94-96 disclose the vehicle device transmitting parking space information and vehicle information to the parking servers),
the information processing device comprising:
a first storage storing the vehicle identification information and the first parking space identification information which are transmitted from the parking lot communication device (Vishnuvajhala: ¶94-96, ¶132, ¶136 disclose servers storing the received parking space information and vehicle information);
a second storage storing user identification information acquired in response to a user inputting a request to use the parking lot, payment information which is correlated to the user identification information, and second parking space identification information of a parking space which is allowed to the user for vehicle parking (Vishnuvajhala: ¶25, ¶32, ¶64-66, ¶74-78, ¶101-103, ¶112 discloses receiving a reservation request and processing payment using electronic payment); and
a calculator calculating parking fee according to the payment information in response to the parking space specified by the first parking space identification information being identical to the parking space specified by the second parking space identification information (Vishnuvajhala: ¶8, ¶25, ¶73, ¶97-99, ¶101-102, ¶111 disclose determining a parking fee for a parking space after determining that the parking space the user is parked in matched the reserved parking space for the user).

Although Vishnuvajhala teaches transmitting parking space information and vehicle information, the reference does not explicitly state that the vehicle device may transmit vehicle information to the parking space device.
However, Baker teaches wherein the parking lot communication device includes: a first communication unit receiving, from a vehicle communication device equipped to a vehicle, vehicle identification information used for identifying the vehicle (Baker: ¶24-25, ¶29-35, ¶40-41 disclose that the parking lot communication devices are equipped with transceivers to receive vehicle information from vehicle communication devices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle information transmission, as taught by Baker, into the system and method of Vishnuvajhala. One of ordinary skill in the art would have been motivated to make this modification in order to “notify the parking lot operator or venue that the user matching the user identity information has arrived” (Baker: ¶40).

In regards to claim 6, Vishnuvajhala teaches:
A parking lot management program product stored in a non-transitory computer readable medium, the program product comprising instructions to be executed by a processor (Vishnuvajhala: ¶37, ¶40, ¶43, ¶132-136 disclose a parking management system comprising computer program instructions stored on a non-transitory computer readable medium and executed by a processor) included in an information processing device that communicates with a vehicle communication device equipped to a vehicle (Vishnuvajhala: ¶33-35, ¶39-44, ¶47-53 & ¶94 disclose a plurality of server devices configured to communicate with an access device that may be equipped to the vehicle and a plurality of parking space devices located at the parking spaces), wherein the vehicle communication device includes:
a first communication unit receiving first parking space identification information from a parking lot communication device (Vishnuvajhala: ¶52-53 & ¶94 disclose the vehicle device comprising transmitter/receiver configured to receive parking space ID information from the parking space device), the parking lot communication device being installed to each parking space in a parking lot (Vishnuvajhala: ¶42-44, ¶47-53 disclose a plurality of parking space devices located at each parking space); and
a second communication unit transmitting, to the information processing device positioned outside of the vehicle, the first parking space identification information that is received and the vehicle identification information (Vishnuvajhala: ¶94-96 disclose the vehicle device transmitting parking space information and vehicle information to the parking servers),
the instructions comprising:
storing the first parking space identification information and the vehicle identification information which are transmitted from the vehicle communication device (Vishnuvajhala: ¶94-96, ¶132, ¶136 disclose servers storing the received parking space information and vehicle information);
storing user identification information acquired in response to a user inputting a request to use the parking lot, payment information which is correlated to the user identification information, and second parking space identification information of a parking space which is allowed to the user for vehicle parking (Vishnuvajhala: ¶25, ¶32, ¶64-66, ¶74-78, ¶101-103, ¶112 discloses receiving a reservation request and processing payment using electronic payment);
storing the first parking space identification information transmitted from a parking lot management server that communicates with the parking lot communication device (Vishnuvajhala: ¶36-44 disclose that the parking servers may communicate and store parking space information); and
calculating parking fee according to the payment information in response to the parking space specified by the first parking space identification information being identical to the parking space specified by the second parking space identification information (Vishnuvajhala: ¶8, ¶25, ¶73, ¶97-99, ¶101-102, ¶111 disclose determining a parking fee for a parking space after determining that the parking space the user is parked in matched the reserved parking space for the user).

Although Vishnuvajhala teaches transmitting parking space information and vehicle information, the reference does not explicitly state that the vehicle device may transmit vehicle information to the parking space device.
However, Baker teaches wherein the vehicle communication device includes: a first communication unit transmitting vehicle identification information used for identifying the vehicle to the parking lot communication device (Baker: ¶24-25, ¶29-35, ¶40-41 disclose that the parking lot communication devices are equipped with transceivers to receive vehicle information from vehicle communication devices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle information transmission, as taught by Baker, into the system and method of Vishnuvajhala. One of ordinary skill in the art would have been motivated to make this modification in order to “notify the parking lot operator or venue that the user matching the user identity information has arrived” (Baker: ¶40).

In regards to claim 7, Vishnuvajhala teaches:
A parking lot management program product stored in a non-transitory computer readable medium, the program product comprising instructions to be executed by a processor (Vishnuvajhala: ¶37, ¶40, ¶43, ¶132-136 disclose a parking management system comprising computer program instructions stored on a non-transitory computer readable medium and executed by a processor) included in an information processing device that communicates with a parking lot communication device installed to each parking space of a parking lot (Vishnuvajhala: ¶33-35, ¶39-44, ¶47-53 & ¶94 disclose a plurality of server devices configured to communicate with an access device that may be equipped to the vehicle and a plurality of parking space devices located at the parking spaces), wherein the parking lot communication device includes:
a first communication unit transmitting, to the vehicle communication device, first parking space identification information used for identifying a parking space to which the parking lot communication device is installed (Vishnuvajhala: ¶52-53 & ¶94 disclose the vehicle device comprising transmitter/receiver configured to receive parking space ID information from the parking space device); and
a second communication unit transmitting the vehicle identification information that is received and the first parking space identification information to the information processing device positioned outside of the parking lot communication device (Vishnuvajhala: ¶94-96 disclose the vehicle device transmitting parking space information and vehicle information to the parking servers),
the instructions comprising:
storing the vehicle identification information and the first parking space identification information which are transmitted from the parking lot communication device (Vishnuvajhala: ¶94-96, ¶132, ¶136 disclose servers storing the received parking space information and vehicle information);
storing user identification information acquired in response to a user inputting a request to use the parking lot, payment information which is correlated to the user identification information, and second parking space identification information of a parking space which is allowed to the user for vehicle parking (Vishnuvajhala: ¶25, ¶32, ¶64-66, ¶74-78, ¶101-103, ¶112 discloses receiving a reservation request and processing payment using electronic payment); and
calculating parking fee according to the payment information in response to the parking space specified by the first parking space identification information being identical to the parking space specified by the second parking space identification information (Vishnuvajhala: ¶8, ¶25, ¶73, ¶97-99, ¶101-102, ¶111 disclose determining a parking fee for a parking space after determining that the parking space the user is parked in matched the reserved parking space for the user).

Although Vishnuvajhala teaches transmitting parking space information and vehicle information, the reference does not explicitly state that the vehicle device may transmit vehicle information to the parking space device.
However, Baker teaches wherein the parking lot communication device includes: a first communication unit receiving, from a vehicle communication device equipped to a vehicle, vehicle identification information used for identifying the vehicle (Baker: ¶24-25, ¶29-35, ¶40-41 disclose that the parking lot communication devices are equipped with transceivers to receive vehicle information from vehicle communication devices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle information transmission, as taught by Baker, into the system and method of Vishnuvajhala. One of ordinary skill in the art would have been motivated to make this modification in order to “notify the parking lot operator or venue that the user matching the user identity information has arrived” (Baker: ¶40).

In regards to claim 8, Vishnuvajhala and Baker teach the parking lot management program of claim 6. Vishnuvajhala further teaches a non-transitory computer readable medium storing the parking lot management program product (Vishnuvajhala: ¶37, ¶40, ¶43, ¶132-136 disclose a parking management system comprising computer program instructions stored on a non-transitory computer readable medium and executed by a processor).

In regards to claim 9, Vishnuvajhala and Baker teach the parking lot management program of claim 7. Vishnuvajhala further teaches a non-transitory computer readable medium storing the parking lot management program product (Vishnuvajhala: ¶37, ¶40, ¶43, ¶132-136 disclose a parking management system comprising computer program instructions stored on a non-transitory computer readable medium and executed by a processor).

In regards to claim 10, Vishnuvajhala teaches:
A vehicle communication device equipped to a vehicle (Vishnuvajhala: ¶33-35 disclose an access device that may be equipped to the vehicle for communicating with the parking system), the vehicle communication device comprising:
a first communication unit receiving parking space identification information from a parking lot communication device (Vishnuvajhala: ¶52-53 & ¶94 disclose the vehicle device comprising transmitter/receiver configured to receive parking space ID information from the parking space device), the parking lot communication device being installed to each parking space in a parking lot (Vishnuvajhala: ¶42-44, ¶47-53 disclose a plurality of parking space devices located at each parking space); and
a second communication unit transmitting, to an information processing device positioned outside of the vehicle, the parking space identification information that is received and the vehicle identification information (Vishnuvajhala: ¶94-96 disclose the vehicle device transmitting parking space information and vehicle information to the parking servers).

Although Vishnuvajhala teaches transmitting parking space information and vehicle information, the reference does not explicitly state that the vehicle device may transmit vehicle information to the parking space device.
However, Baker teaches the vehicle communication device comprising: a first communication unit transmitting vehicle identification information used for identifying the vehicle to the parking lot communication device (Baker: ¶24-25, ¶29-35, ¶40-41 disclose that the parking lot communication devices are equipped with transceivers to receive vehicle information from vehicle communication devices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle information transmission, as taught by Baker, into the system and method of Vishnuvajhala. One of ordinary skill in the art would have been motivated to make this modification in order to “notify the parking lot operator or venue that the user matching the user identity information has arrived” (Baker: ¶40).

In regards to claim 11, Vishnuvajhala and Baker teach the vehicle communication device of claim 10. Baker further teaches wherein the first communication unit performs a short-range wireless communication (Baker: ¶24-25 & ¶29 discloses the use of RFID communication).

In regards to claim 14, Baker teaches:
A parking lot communication device installed to each parking space of a parking lot (Baker: ¶22, ¶24, ¶30-35, & Fig. 4a disclose a parking lot management system comprising vehicle detection devices installed at each parking space comprising a processor, receivers, and transceivers), the parking lot communication device comprising:
a first communication unit receiving, from a vehicle communication device equipped to a vehicle, vehicle identification information used for identifying the vehicle (Baker: ¶24-25, ¶29, ¶32, ¶40 discloses that the parking lot communication devices are equipped with transceivers to receive vehicle information from vehicle communication devices); and
a second communication unit transmitting the vehicle identification information that is received and the parking space identification information to an information processing device positioned outside of the parking lot communication device (Baker: ¶24, ¶30-35, ¶41 discloses transmitting vehicle data and parking space data to the hub computing device and/or server).

Although Baker teaches transmitting vehicle data and parking space data to the hub computing device and/or server, the reference does not explicitly state that the parking space device may transmit parking space information to the vehicle device.
However, Vishnuvajhala teaches the first communication unit transmitting, to the vehicle communication device, parking space identification information used for identifying a parking space to which the parking lot communication device is installed (Vishnuvajhala: ¶52-53 & ¶94 disclose the vehicle device comprising transmitter/receiver configured to receive parking space ID information from the parking space device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking space information transmission, as taught by Vishnuvajhala, into the system and method of Baker. One of ordinary skill in the art would have been motivated to make this modification in order to “provide an indication that the user's vehicle is currently parked in the parking space” (Vishnuvajhala: ¶94).

In regards to claim 15, Vishnuvajhala and Baker teach the parking lot communication device of claim 14. Baker further teaches wherein the first communication unit performs a short-range wireless communication (Baker: ¶24-25 & ¶29 discloses the use of RFID communication).

In regards to claim 20, Vishnuvajhala teaches:
A vehicle communication device equipped to a vehicle (Vishnuvajhala: ¶33-35 disclose an access device that may be equipped to the vehicle for communicating with the parking system), the vehicle communication device comprising:
a receiver receiving, from an information processing device, first parking space identification information and second parking space identification information (Vishnuvajhala: ¶52-53 & ¶94 disclose the vehicle device comprising transmitter/receiver configured to receive parking space ID information from a parking space device or server), the first parking space identification information being designated by a user in a reservation of a parking lot (Vishnuvajhala: ¶25, ¶32, ¶64-66, ¶74-78, ¶101-103, ¶112 discloses receiving a reservation request and designating a parking space by the user),
the second parking space identification information being transmitted from a parking lot communication device to the information processing device, each of the first parking space identification information and the second parking space identification information indicating a parking space of the parking lot and being communicated between the parking lot communication device installed to each parking space of the parking lot and the information processing device positioned outside of the parking lot communication device (Vishnuvajhala: ¶39-44, ¶47-53 disclose a plurality of parking space devices located at each parking space configured to communicate parking space information to the parking servers);
a controller comparing the first parking space identification information with the second parking space identification information (Vishnuvajhala: ¶8, ¶25, ¶73, ¶97-99, ¶101-102, ¶111 disclose determining that the parking space the user is parked in matched the reserved parking space for the user).

Although Vishnuvajhala teaches transmitting parking space information and vehicle information, the reference does not explicitly state that the vehicle device may transmit vehicle information to the parking space device.
However, Baker teaches a transmitter transmitting vehicle identification information used for identifying the vehicle to the information processing device (Baker: ¶24-25, ¶29-35, ¶40-41 disclose that the parking lot communication devices are equipped with transceivers to receive vehicle information from vehicle communication device transceivers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle information transmission, as taught by Baker, into the system and method of Vishnuvajhala. One of ordinary skill in the art would have been motivated to make this modification in order to “notify the parking lot operator or venue that the user matching the user identity information has arrived” (Baker: ¶40).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnuvajhala (U.S. Pre-Grant Pub. No. 20140350855), in view of Baker (U.S. Pre-Grant Pub. No. 20170200365), in further view of Davies (U.S. Pre-Grant Pub. No. 20150138001).
In regards to claim 5, Vishnuvajhala and Baker teach the information processing device of claim 4. Vishnuvajhala and Baker further teach wherein the vehicle identification information transmitted from the parking lot communication device is defined as first vehicle identification information (Baker: ¶24-25, ¶29-35, ¶40-41 disclose that the parking lot communication devices are equipped with transceivers to receive vehicle information from vehicle communication devices), the second storage further stores second vehicle identification information which is correlated to the user identification information (Vishnuvajhala: ¶25, ¶32, ¶64-66, ¶74-78, ¶101-103, ¶112 discloses receiving a reservation request containing user identification information).
Furthermore, although Vishnuvajhala further teaches the calculator calculates the parking fee in response to the parking space specified by the first parking space identification information being identical to the parking space specified by the second parking space identification information (Vishnuvajhala: ¶8, ¶25, ¶73, ¶97-99, ¶101-102, ¶111 disclose determining a parking fee for a parking space after determining that the parking space the user is parked in matched the reserved parking space for the user), the reference does not explicitly state determining that the vehicle identification information matches the reservation vehicle identification information.
However, Davies teaches the vehicle specified by the first vehicle identification information being identical to the vehicle specified by the second vehicle identification information (Davies: ¶121 discloses a parking management system configured to compare the vehicle identification information and the reservation vehicle identification information to determine a match).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle identification information comparison into the system and method of Vishnuvajhala and Baker. One of ordinary skill in the art would have been motivated to make this modification in order to “determine whether the license plate number is associated with a valid user” (Davies: ¶121).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnuvajhala (U.S. Pre-Grant Pub. No. 20140350855), in view of Baker (U.S. Pre-Grant Pub. No. 20170200365), in further view of Inoue (U.S. Pre-Grant Pub. No. 20130158744).
In regards to claim 12, Vishnuvajhala and Baker teach the vehicle communication device of claim 11. Although Vishnuvajhala and Baker teach of communicating information wirelessly, the references do not explicitly state the frequency of the communication waves.
However, Inoue teaches wherein the first communication unit includes a transmitter transmitting low frequency waves and a receiver receiving ultra high frequency waves (Inoue: ¶24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmitter and receiver as taught by Inoue, into the system and method taught by Vishnuvajhala and Baker. Inoue introduces the specific transmitter and receiver used in the communication system, which when combined with the system and method taught by Vishnuvajhala and Baker, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnuvajhala (U.S. Pre-Grant Pub. No. 20140350855), in view of Baker (U.S. Pre-Grant Pub. No. 20170200365), in further view of Choi (U.S. Patent No. 9948758).
In regards to claim 13, Vishnuvajhala and Baker teach the vehicle communication device of claim 10. Although Vishnuvajhala and Baker teach of communicating information wirelessly, the references do not explicitly state using low power consumption wide area communication.
However, Choi teaches wherein the second communication unit performs a low power consumption wide area wireless communication (Choi: Col. 1, Lines 10-29 disclose communicating to and from a vehicle via a Low Power Wide Area Network (LPWAN)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless communication as taught by Choi, into the system and method taught by Vishnuvajhala and Baker. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce the power consumption…, network maintenance cost, and other equipment cost by minimizing the system resources” (Choi: Col 3, Lines 32-36).

In regards to claim 17, Vishnuvajhala and Baker teach the parking lot communication device of claim 14. Although Vishnuvajhala and Baker teach of communicating information wirelessly, the references do not explicitly state using low power consumption wide area communication.
However, Choi teaches wherein the second communication unit performs a low power consumption wide area wireless communication (Choi: Col. 1, Lines 10-29 disclose communicating to and from a vehicle via a Low Power Wide Area Network (LPWAN)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless communication as taught by Choi, into the system and method taught by Vishnuvajhala and Baker. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce the power consumption…, network maintenance cost, and other equipment cost by minimizing the system resources” (Choi: Col 3, Lines 32-36).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnuvajhala (U.S. Pre-Grant Pub. No. 20140350855), in view of Baker (U.S. Pre-Grant Pub. No. 20170200365), in further view of Tanaka (U.S. Pre-Grant Pub. No. 20100231349).
In regards to claim 16, Vishnuvajhala and Baker teach the parking lot communication device of claim 15. Although Vishnuvajhala and Baker teach of communicating information wirelessly, the references do not explicitly state the frequency of the communication waves.
However, Tanaka teaches wherein the first communication unit includes a transmitter transmitting ultra high frequency waves and a receiver receiving low frequency waves (Tanaka: ¶38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmitter and receiver as taught by Tanaka, into the system and method taught by Vishnuvajhala and Baker. Tanaka introduces the specific transmitter and receiver used in the communication system, which when combined with the system and method taught by Vishnuvajhala and Baker, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vishnuvajhala (U.S. Pre-Grant Pub. No. 20140350855), in view of Baker (U.S. Pre-Grant Pub. No. 20170200365), in further view of Chauvin (U.S. Pre-Grant Pub. No. 20090267732).
In regards to claim 18, Vishnuvajhala and Baker teach the parking lot communication device of claim 17. Although Vishnuvajhala and Baker teach of transmitting information wirelessly, the references do not explicitly state transmission intervals.
However, Chauvin teaches wherein the second communication unit changes an information transmission interval to the information processing device according to a time slot of one day (Chauvin: ¶53 disclose transmitting information in response to trigger events, such as, a time of day).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmission intervals, as taught by Chauvin, into the system and method Vishnuvajhala and Baker. One of ordinary skill in the art would have been motivated to make this modification in order to “lead to a reduction in the amount of memory required on the parking meter, which can reduce the amount of power consumed by the single space parking meter” (Chauvin: ¶53).

In regards to claim 19, Vishnuvajhala and Baker teach the parking lot communication device of claim 17. Although Vishnuvajhala and Baker teach of transmitting information wirelessly, the references do not explicitly state transmission intervals.
However, Chauvin teaches wherein the second communication unit changes an information transmission interval to the information processing device according to an empty rate of the parking lot or according to a quantity of empty parking spaces in the parking lot (Chauvin: ¶53 disclose transmitting information in response to trigger events, such as, a vehicle arriving at the parking space, i.e., an empty rate).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmission intervals, as taught by Chauvin, into the system and method Vishnuvajhala and Baker. One of ordinary skill in the art would have been motivated to make this modification in order to “lead to a reduction in the amount of memory required on the parking meter, which can reduce the amount of power consumed by the single space parking meter” (Chauvin: ¶53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628